                      Case 20-00149          Doc 3-1   Filed 05/08/20   Page 1 of 27



                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                          Baltimore Division


SENS INC., et al.,

         Plaintiffs

v.                                                       Case No. 20-00149
WHITEFORD, TAYLOR AND PRESTON,
L.L.P., et al.,

         Defendants


    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO
  DISMISS, OR, IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT

         Defendants, Whiteford, Taylor and Preston L.L.P. (hereinafter “WTP”) and Thomas C.

Beach III (hereinafter “Mr. Beach”) (collectively “Defendants”), by their attorneys, Alvin I.

Frederick, Lauren E. Marini, and Eccleston and Wolf, P.C. and Kevin G. Hroblak of Whiteford,

Taylor & Preston L.L.P., move this Court to dismiss all claims brought by Plaintiffs Sens, Inc.,

Roy Sens, Melanie Sens, and Sens Mechanical, Inc. with prejudice. Alternatively, Defendants

respectfully request that the Court grant summary judgment in their favor as to all claims. In

support, Defendants state as follows:

                                              INTRODUCTION

         Sens, Inc. (“Sens”) entered into a contract with Inns of Ocean City (“IOOC” or “Owner”)

to build an 18-million-dollar hotel in Ocean City, Maryland. Sens, through its own negligence

and prior to any involvement by Defendants, agreed to a construction contract without reviewing

final plans that obligated Sens to construct the building at a fixed price with no additional

consideration, notwithstanding that Sens had not seen the final building plans and requirements

for the building were not yet finalized. Sens waited until after the date of substantial completion


J:\9A696\Motion\Motion to Dismiss MEMO.doc
                Case 20-00149        Doc 3-1    Filed 05/08/20     Page 2 of 27



for the project had passed and it was incurring daily liquidated damages in the amount of $9,500

for its failure to timely complete the building before retaining Defendants. Thereafter, against

the advice of Defendants, Sens remarkably then relinquished and waived any ability to assert a

claim or defense relating to its nonperformance due to the Owner’s failure to provide plans and

construction permits when it executed a change order containing such a release. Sens thereafter

faced a situation entirely of its own making where it could either continue the Project at a

substantial loss in light of the ongoing liquidated damage assessments it agreed to, or it could

stop work on the Project.

       Sens chose the latter as its owner viewed completion of the Project to be “impossible.”

Plaintiffs now seek to blame Defendants for their own “horrible” choices, failing to recognize

that, Sens signed the contract without any involvement of Defendants, performed poorly such

that it defaulted and suffered massive liquidated damages before contacting Defendants, signed a

release and change order against the advice of Defendants, still could not perform as required

under the contract, were unable economically to sustain a loss under the contract to complete the

Project, and constructed the building in an unworkmanlike manner requiring the building owner

to incur almost as much as the initial contract to fix the problems. As a result, Plaintiffs simply

cannot establish that Defendants caused any harm.

       In addition, subsequent to the Plaintiffs incurring liability for their failed performance,

Sens Mechanical, Inc. and Mr. and Mrs. Sens filed for bankruptcy protection. Notably, none of

them listed as an asset any claim against Defendants. Moreover, Mr. and Mrs. Sens did not

disclose any claim of value related to their 100% ownership interest in Sens, Inc., including any

claim against Defendants. Because the claim they now bring arose prior to the filing of their

bankruptcy cases, only their trustee in bankruptcy has standing to pursue these claims, not the



                                                2
                 Case 20-00149          Doc 3-1   Filed 05/08/20   Page 3 of 27



Plaintiffs themselves. Further, because they obtained a discharge from their debts owed to

creditors, and they failed to disclose the claims they now bring, they are judicially estopped

under well-established law from pursuing the claims even if they had standing. For all of the

reasons set forth herein, Plaintiffs are unable to assert any claim against Defendants and this

matter should be dismissed, in its entirety, with prejudice.

                          STATEMENT OF UNDISPUTED FACTS

       This case arises out of a contract between IOOC and Sens, Inc. to build a Marriott

Residence Inn Hotel located at 300 Sea Bay Lane, Ocean City, Maryland, a 150-unit, eight story

hotel (the “Project”). Compl. at ¶ 9.

A.     The Contract.

       Sens first became aware of the Project in 2013-2014, through its former President, Dave

Rainey. See Deposition of Roy Sens attached hereto as Exhibit 1 at 127:11-128:2. After a few

meetings with IOOC, where drawings only consisting of 30 percent of the building were

presented, Sens executed the contract on June 9, 2014. See id. at 129:07-130:21; see also Job

Contract attached hereto as Exhibit 2. Messrs. Sens and Rainey reviewed the contract prior to

execution without any involvement by Defendants. See Exhibit 1 at 138:20-139:1; 144:7-145:6.

       Sens anticipated an approximately eight percent profit from the job (or $1.4 million). See

id. at 160:10-16. In Article 3.4 of the contract, Sens agreed to pay liquidated damages in the

following amounts: (a) $3,000 per day for each day of the first fifteen days [past the date of

substantial completion]…. (b) $6,000 per day for each day of the next fifteen days…. and (c)

$9,500 per day from the 31st day past substantial completion.” see Exhibit 2 at Article 3.4; see

also Exhibit 1 at 142:20-143:1.




                                                  3
                Case 20-00149       Doc 3-1    Filed 05/08/20    Page 4 of 27



       Sens and IOOC divided the Project into two phases. See Compl. ¶ 10. The first phase,

with a contract price of approximately $1.4 million dollars, entailed laying the foundation and

pouring the concrete for the high-rise hotel. Id. On March 16, 2015, the contract was amended to

include the second phase of the work, construction of the hotel, at a complete contract price of

$17.8 million dollars (an amount which included the phase one foundation and concrete work)

(the “Amended Contract”). Id. at ¶12. Sens and IOOC agreed to a date of substantial completion

of March 30, 2016. See First Amendment to Contract and Exhibit I (the “Amended Contract”),

attached hereto as Exhibit 3.

       The Amended Contract included Exhibit I, which states: “Contractor and Owner each

recognize and agree that the drawings and specifications are incomplete or inaccurate in a

number of respects and include omissions and deficiencies… [t]he parties are willing to proceed

with the construction of the Project, even with the understanding and acknowledgment that the

drawings are incomplete, inaccurate, lacking details and include deficiencies, errors, and

omissions….all work necessary to implement the above at no additional cost, expense, or charge

to the owner.” See Id. (emphasis added).   Neither Defendants nor any other lawyer reviewed the

Amended Contract (or Exhibit I) before Mr. Rainey executed it. See Deposition of Dave Rainey

attached hereto as Exhibit 4 at 253:2-15; 245:12-247:1.

       Roy Sens testified that Exhibit I was a “horrible document,” which made the job

impossible by obligating Sens to construct a building according to unfinished and unknown

design without the possibility of additional compensation. See Exhibit 1 at 282:22-284:10.

       As set forth below, IOOC repeatedly relied on the language in Exhibit I to deny Sens’

requests for change orders for extensions of time, and in defense to Sens’ allegations that IOOC

provided deficient and untimely design documents. See Letter from IOOC to Sens dated 8/3/16



                                               4
                Case 20-00149       Doc 3-1        Filed 05/08/20   Page 5 of 27



attached hereto as Exhibit 5; see also Exhibit 1 at 185:18-185:5. Despite this, Sens, against the

advice of counsel, agreed to Change Order 12 discussed infra, which reinforced and confirmed

the already unfavorable provisions of Exhibit I.

C.     The Bonds

       After the Amendment, IOOC and the bank required Sens to secure payment and

performance bonds on the Project. See Compl. ¶ 12. However, Sens’ finances were not in a

position to secure a $17.8 million bond on its own. The bonding company noted that Sens had a

“negative working capital and negative net worth” at the time they applied for the bonds. See

Deposition of William Sohn attached hereto as Exhibit 6 at 11:1-19; 57:8-20. William Sohn

testified that “the financial position of the company [Sens] was distressed,” due to “negative

working capital, negative net worth, [and] distressed financial position.” Id. at 18:14-19:2.

Moreover, Roy Sens had no “secondary assets” which would be available to pay bills. Id. at

58:4-20. The Surety stated, “based on the financial position, [we are] not certain how they

maintain operations.” Id. at 18:8-17. Accordingly, Sens was required to provide additional

indemnitors in order to qualify for the bonds. Compl. ¶ 13.

       On or about June 19, 2014, bonds were issued in the amount of $17,850,000.00. See id.

at 14. The co-indemnitors on the Bonds include Roy and Melanie Sens individually, Sens

Mechanical, Inc., Daniel Burt and his wife, individually, and 1111 Edgewater Condominium,

LLC, a company owned by Daniel Burt and his wife. Id.

D.     Sens’ Performance.

       Sens and Burt began work on the Project, which was to be run on a Critical Path

Management (hereinafter “CPM”) basis, meaning that items critical to completion of other

aspects of the job are performed first. Sens had never prepared or operated under a CPM



                                                   5
                Case 20-00149        Doc 3-1    Filed 05/08/20     Page 6 of 27



schedule before. See Exhibit 1 at 64:12-21.From the very start, the Project fell behind, which

Sens contends was a direct result of IOOC’s failure to provide the necessary drawings and plans

for the construction. Compl. ¶ 15.

       Despite the fact that work was behind, Sens and its subcontractors did not employ

adequate manpower to catch up. Mr. Sens testified that “delays in the completion of the concrete

structure were solely due to [Sens’s] lack of manpower” and that “Burt was detailing resources

to other projects in Ocean City . . . instead of putting more staff personnel on the Residence Inn

project.” See Exhibit 1 at 241:8-15. Moreover, Mr. Sens testified that Sens did not accelerate its

work schedule or operate under a “double schedule” in order to catch up. See id. at 229:16-230:4;

see also Exhibit 2 § 8.2.3 (“Contractor shall employ such additional forces, obtain such

additional equipment… and pay such additional overtime wages as may be required to bring the

progress of the Work back into conformity with the Construction schedule”).

       The date of substantial completion set forth in the Contract was March 30, 2016. As early

as August 11, 2015, IOOC was aware of significant delays on the Project and was threatening to

take action. Barry Gosnell, president of IOOC threatened to involve the bonding company if

Sens did not get on track. See August 11, 2015 Email attached as Exhibit 7.As of February 2016,

Mr. Gosnell estimated that there was a 98-day delay on the project. See Deposition of Barry

Gosnell attached as Exhibit 8 at 31:24-32:24.

       Sens claimed that IOOC did not provide plans or permits, and failed to answer Requests

for Information. When Sens attempted to obtain change orders for extensions of time, IOOC

relied on Exhibit I to deny those requests. Mr. Sens testified that, “they knew it was impossible

for me to build that. No one could have built it, as we know. As we know, no one could




                                                6
                 Case 20-00149        Doc 3-1     Filed 05/08/20     Page 7 of 27



have built it. So this was designed for failure, from owner to me. This – this document

[exhibit I] was designed to make me fail.” Exhibit 1 at 185:10 to 186:17. (emphasis added).

       On January 28, 2016, IOOC sent a letter to Sens, which stated, “the owner has significant

concerns regarding the timely completion of the Project, and requests that Sens take immediate

action to cure any issues that are impacting and delaying the Project . . . . The most recent

schedule provided by Sens contemplates that Substantial Completion will not be achieved until

May 24, 2016. . . . . Be advised that the Owner is prepared to assess and withhold liquidated

damages in accordance with Section 3.4 of the Agreement, should Sens fail to achieve

Substantial Completion by the agreed date.” See January 28, 2016 letter to Sens attached hereto

as Exhibit 9.

       In April 2016, after the March 30, 2016 date of substantial completion had passed, Sens

had a meeting with Mr. Gosnell, during which Mr. Gosnell insisted that he was going to hold

Sens to the deadlines set at the beginning of the project. After that time, and only after the date of

substantial completion had passed and Sens was already incurring liquidated damages under the

Contract, Sens hired Defendants. See Compl. ¶ 18.

       On May 19, 2016, Sens sent a letter to IOOC informing them that it was suspending all

work on the Project due to a lack of final drawings, executed change orders, payments, and the

impending prospect of liquidated damages. See May 19, 2016 letter attached hereto as Exhibit

10. The letter stated that the impending May 30th date of Substantial Completion “from which

[the owner] intends to calculate LD’s is an untenable position for the Owner and we have

requested many times that you waive all liquidated damages claims, supply the missing

documentation and permits, and establish a realistic completion date to be incorporated into the

contract documents, so that the contract, as amended, reflects the facts at hand. You have refused



                                                  7
                Case 20-00149        Doc 3-1    Filed 05/08/20     Page 8 of 27



to do so. Your reliance on ‘Exhibit I’ in refusing Change Orders is based on a complete

misconstruction of the language of [the] Exhibit.” Id.

       On June 6, 2016, IOOC wrote to the Surety in a General Status Inquiry that the “job is

way behind schedule” and that Sens’s performance was “late and disappointing” due to “project

management deficiencies, scheduling and reporting deficiencies, and other contractual

deficiencies.” See General Status Inquiry attached hereto as Exhibit 11. Furthermore, IOOC was

assessing substantial liquidated damages against Sens. See Compl. at ¶ 17. For example, on June

16, 2016, Sens’s Application for Payment was approved for the amount of $1,124,579.35;

however, $135,000.00 (approximately 12%) was deducted in liquidated damages.

See Application for Payment attached as Exhibit 12.

E.     Change Order 12

       After Sens’s May 19, 2016 letter, IOOC and Sens began negotiating an extension to the

date of substantial completion, in order to try and resolve their dispute over liquidated damages.

IOOC proposed a change order which extended the date of substantial completion 61 days to

May 31, 2016. The proposed change order, in addition to extending the date of substantial

completion, reaffirmed those provisions set forth in Exhibit I, requiring Sens to agree to

“expressly and unconditionally waive…. And forever discharge owner… from any and all

claims, demands, request for additional time or costs associated with any additional time

including, but not limited to, general conditions and fee arising out of, or in any way connected

with any known as of the date of the execution of the change order associated with this exhibit

alleged errors, omissions, or other general deficiencies in the design documents supplied by the

Owner to the Contractor for the Project.” See Change Order # 12 attached hereto as Exhibit 13.

The Change Order expressly stated that “nothing in this Change Order No. 12 shall act as a



                                                8
                Case 20-00149        Doc 3-1    Filed 05/08/20     Page 9 of 27



waiver or release of Owner’s right to assess liquidated damages should the Contractor fail to

achieve substantial completion on the Project by May 31, 2016.” Id.

       On June 2, 2016, Mr. Rainey emailed Mr. Beach a copy of Change Order 12 stating, “as

an update, we have resolved our differences on the Change orders and the owner has given us a

62 day time extension to date with the carrot that if we hit certain other dates they will consider

further time extensions. The bonding company has stated they want us to finish. Attached is a

new exhibit that the owner has generated on the time extension. We have marked up our feelings

do you have any comments. We are trying to get resolved asap so we can get paid.” See June

2016 Email thread attached as Exhibit 14.

       On June 2, 2016, Mr. Beach responded stating: “I am not satisfied with the document.

On my calendar 31 May was last Monday. What about the elephant in the room, the

missing plans, specs, and permits? No [liquidated damages] until a new completion date

some reasonable time after receipt of missing documents and permits. No waiver of Sens

rights. Stop work until resolved. You are being played.” Id. (emphasis added).

       After receiving Mr. Beach’s clear and unequivocal warning, and against Mr. Beach’s

advice, on June 9, 2016, Mr. Sens executed Change Order 12. Change Order 12 was executed by

Sens, approximately 10 days after the new date of substantial completion set forth in the

document. Mr. Sens testified that he knew that Sens was not going to be able to finish the project

by May 31, 2016 (a date which had already passed when he signed the Change Order), yet he

still signed the document. See Exhibit 1 at 255:19-21.

F.     Termination

       The parties continued discussions regarding the Project, and following a meeting between

Sens and Gosnell where Gosnell informed Sens that he was going to let him finish the job. Sens



                                                9
                Case 20-00149       Doc 3-1     Filed 05/08/20     Page 10 of 27



responded by saying he could only finish it with plans, the RFI’s (Requests for Information) and

permits. Gosnell informed Sens that he was going to impose liquidated damages, to which Sens

replied, “it would be impossible for me to do this job if you take over a million dollars from me.”

Id. at 197:17-21.

       Plaintiffs were facing a situation entirely of their own making. They could continue the

job while continuing to incur liquidated damages, which Mr. Sens testified would be

“impossible,” or they could leave the job. On July 28, 2016, at the direction of Plaintiffs,

Defendants sent IOOC a Notice of Noncompliance, which Mr. Sens later described as Sens’s

attempt to try and “convince [IOOC] to pay more.” See id. at 200:7-20. The Notice outlined the

reasons that Sens believed IOOC was not in compliance with the contract, including that it was

missing and/or had incomplete design documents, permits, approvals, and drawings. See Notice

of Noncompliance attached hereto as Exhibit 15. On August 2, 2016, Sens walked off the job.1

       On August 4, 2016, IOOC sent a letter to the Surety notifying them of Sens’s default and

their intent to terminate Sens for cause. Subsequently, there was an “effort in that period of

August 2016 to put the team back together again” to “see what we can do to get this worked out”

led by Richard Klein, a representative of the Surety. See Exhibit 1 at 202:14-202:21. As required

by the General Indemnity Agreement, the Surety, IOOC, and Sens met on August 18, 2016 at

Defendants’ office. See Compl. ¶ 27; see also Exhibit 1 at 207:5-17. On August 30, 2016, IOOC

notified Sens that it was terminating their right to perform further work on the project for cause,

due to Sens’s abandonment of the job, refusal to supply skilled workers and proper materials,

failure to make prompt payment to subcontractors, breach of contract, and failure to maintain the




1
 At the time that Sens walked off the job, IOOC had paid $13,376,085. See Affidavit of Patrick
Laverty attached hereto as Exhibit 16 at No. 10.
                                                10
               Case 20-00149       Doc 3-1     Filed 05/08/20    Page 11 of 27



project schedule. See Compl. at ¶ 29; see also Notices of Intent to Terminate attached hereto as

Exhibit 17.

G.     Bond Claim, Takeover Agreement, and Completion

       After terminating Sens’s right to perform further work, IOOC made a claim against the

Performance Bond demanding that the Sureties perform Sens’s remaining obligation under the

contract. Compl. ¶ 29. On November 22, 2016, the Sureties and IOOC entered into a Takeover

Agreement whereby the Sureties, through Whiting-Turner, fulfilled Sens’s obligations under the

performance bond. See Compl. ¶ 25. Mr. Sens testified that when Sens left the job, it was

approximately 80-90 percent complete. See Exhibit 1 at 198:3-10.

       Despite Mr. Sens’s contention, in completing the Project, Whiting Turner discovered

significant construction defects, requiring substantial additional work to complete the job.

Robert Saxman of Whiting Turner testified that “after having toured the job, it was obvious to

ourselves and to Richard Klein that there were extensive issues with the construction of the

project.” See Deposition of Robert Saxman attached hereto as Exhibit 18 at 39:11-20.. As

Whiting Turner began completion of the Project, “it became more and more clear, that the level

of defect in construction was extensive and some of it was hidden.” Id. at 65:8-11. The defects

included extensive mechanical issues, inadequate firestopping, improper concrete in the

stairwells, and walls not wide enough to meet code. Id. at 42:10-44:5; 68:5-11, 78:10-22.

       In addition, “there were certainly parts of the work not done. The site work was largely

undone. There was lots of work on the pool. The whole exterior pool/tiki bar area had barely

started. There were issues in quality in drywall. There were issues in some of the concrete work

in the stairwells. [Whiting Turner] had been informed that the walls—the stairs were not wide

enough to meet code.” Id. at 43:6-43:14. Sens’s deficient and incomplete work caused the



                                               11
                Case 20-00149       Doc 3-1    Filed 05/08/20     Page 12 of 27



“exorbitant costs” as alleged in the Complaint. See Compl. ¶ 35. By way of illustration, due to

mechanical and ductwork issues, much of the lines had to be replaced. As a result, “almost all the

ceilings in the hallways had to be removed to access those lines and reinsulate.” Exhibit 18 at

74:3-16.The deficient work performed by Sens caused the Surety to expend close to $16 million

to complete a job that Sens claims was 80 to 90 percent completed and had a contract price of

$17.8 million. See Exhibit 16 at No. 20.

   H. Subsequent Lawsuit

       On or about December 21, 2016, the Sureties filed a lawsuit against Sens and the other

indemnitors in the Circuit Court for Baltimore County, Maryland seeking damages in the amount

of $17,575,838.84. See Compl. ¶ 37. On December 18, 2018, the Circuit Court for Baltimore

County granted summary judgment in favor of the Sureties.

       I.      Sens Mechanical, Inc., Roy Sens, and Melanie Sens Bankruptcies

               (i)    Sens Mechanical Bankruptcy

       On August 11, 2017, Sens Mechanical filed for Chapter 11 bankruptcy in the United

States Bankruptcy Court for the District of Maryland. In re Sens Mechanical, Inc., Case No. 17-

20880. The case was subsequently converted to a Chapter 7 proceeding. On August 25, 2017,

Sens Mechanical filed “Schedules A-F.” Schedule A/B which covers property of the debtors

required Sens Mechanical to list any “causes of action against third parties (whether or not a

lawsuit has been filed).” Sens Mechanical answered the question under penalties of perjury

“no.” Case No. 17-20880 ECF 17 at p. 7. A copy of Sens Mechanical’s schedules is attached

hereto as Exhibit 19. The schedules did not identify any claim against Defendants. On December

1, 2017, Sens Mechanical amended its schedules; however, the claim now asserted against

Defendants was not listed. A copy of the Amended Schedules is attached hereto as Exhibit 20.



                                               12
               Case 20-00149       Doc 3-1     Filed 05/08/20    Page 13 of 27



A Final Decree was entered by the Bankruptcy Court on August 14, 2019, and Sens Mechanical

never once disclosed the existence of any claim against Defendants prior to obtaining the Final

Decree.

              (ii)    Roy and Melanie Sens Bankruptcy

       On June 21, 2017, Roy and Melanie Sens filed for personal bankruptcy under Chapter 7

of the Bankruptcy Code, In re Roy Sens and Melanie Susan Sens, Case No. 17-18481. Schedule

A/B, which covers property of the debtors, required the Sens to list any “[c]laims against third

parties, whether or not you have filed a lawsuit or made a demand for payment.” The Sens

answered the question under penalties of perjury “no.” Case No. 17-18481 ECF 3-1 at p. 15.

Importantly, they also scheduled their 100% ownership interest in Sens and valued the company

at $1, even though they now suggest Sens has a valuable claim against Defendants. Id. at p. 12.

A copy of their Voluntary Petition and Schedule A/B are attached hereto as Exhibit 21.2

       During the pendency of the bankruptcy, the Sens amended their schedules a total of three

times, once listing all litigation in which they were involved, however, they never disclosed or

identified any claim or potential claim against Defendants. A copy of the Amended Schedules

A/B are attached hereto as Exhibit 22. Mr. and Mrs. Sens eventually settled with the Trustee by

paying the bankruptcy estate $64,402.50, the total value of non-exempt assets listed on their

Amended Schedules, to effectuate their discharge of debts. See Settlement Agreement attached

hereto as Exhibit 23. On November 16, 2017, based on the information disclosed and assets

administered by the Chapter 7 Trustee, which did not include the claims against Defendants, the

Sens obtained a discharge on their debts. More than two years later the Sens asserted claims




2
 The Court may take judicial notice of the docket and certain filing in another case when done so
in furtherance of a just result. Cochran v. Griffith Energy Servs., 426 Md. 134 (2012).
                                               13
                Case 20-00149        Doc 3-1      Filed 05/08/20      Page 14 of 27



against the Defendants, even though as explained below, any claims are property of their

bankruptcy estates subject only to rights of the Chapter 7 Trustee.

                                           ARGUMENT

I.     PLAINTIFFS ARE PRECLUDED FROM BRINGING CLAIMS IN THIS
       ACTION DUE TO THE BANKRUPTCY PROCEEDINGS.

       Sens Mechanical, Roy Sens, and Melanie Sens failed to disclose this claim in their

respective bankruptcy schedules, despite the fact that this pre-petition claim was known to them,

and they and Sens, which Mr. and Mrs. Sens own, therefore lack standing to bring this action.

Additionally, the Plaintiffs have waived, abandoned, and are judicially estopped from asserting

any claims against Defendants.

       A.      Plaintiffs Lack Standing to Bring This Claim.

       All claims asserted by Plaintiffs should be dismissed for lack of standing. In 2017, Sens

Mechanical, Roy Sens, and Melanie Sens sought and obtained relief under the Bankruptcy Code.

In bankruptcy proceedings, a debtor has a statutory duty to disclose all of its legal and/or

equitable interests, including potential claims and causes of action. Zinkand v. Brown, 478 F. 3d

634 (4th Cir. 2007).

       When a debtor files for relief under the Bankruptcy Code, an estate is created that is

comprised of “all legal or equitable interests of the debtor in property as of the filing date.” 11

U.S.C. §§ 301-303. “Property of the estate includes all of the debtor’s interests in any cause of

action that has accrued prior to the bankruptcy petition.” Tignor v. Parkinson (In re Tignor), 729

F. 2d 977 (4th Cir. 1984). “If a cause of action is part of the estate of the bankrupt then the trustee

alone has standing to bring that claim.” See, e.g., Wilson v. Dollar Gen. Corp., 717 F.3d 337, 343

(4th Cir. 2013); Viera v. Anderson, 72 F.3d 772 (4th Cir. 2012) (“A trustee in bankruptcy

succeeds to all rights the debtor, including the right to assert any causes of action belonging to

                                                  14
                   Case 20-00149       Doc 3-1     Filed 05/08/20     Page 15 of 27



the debtor”). Property of the estate includes corporate assets, like Sens, that are wholly owned by

the debtors. See, e.g., In re Cumberland Enterprises, Inc., 22 B.R. 626, 631 (M.D. Tenn. 1982)

(Court approves trustees pursuit of cause of action of non-debtor entity owned by debtor); In re

Modanlo, 412 B.R. 715, 721-24 (Bankr. D. Md. 2006) (finding that trustee had authority to

control wholly-owned non-debtor entity under corporate governance analysis), aff’d, 266 Fed.

Appx. 272 (4th Cir. 2008); In re B&M Land and Livestock, LLC, 498 B.R. 262, 266-68 (Bankr.

D. Nev. 2013) (“In a Chapter 7 bankruptcy, the trustee controls the property of the bankruptcy

estate, all of Debtor's legal and equitable interests, including the right to control a” wholly owned

company). A Chapter 7 trustee has the ability to exert control over companies that are wholly

owed by the debtors. See, e.g., In re Equimed, Inc., 2000 WL 1121555, *3 (D. Md. 2000)

(holding that trustee can exert control over non-debtor business by replacing directors and

officers of company); In re Allard, 2019 Bankr. LEXIS 2924, *1 (Bankr. S.D.N.Y. 2019).

           Thus, Plaintiffs’ claims are barred due to their lack of standing as the claims are property

of the bankruptcy estates of Sens Mechanical and Mr. and Mrs. Sens.                  This is the case

notwithstanding that they failed to properly schedule the claims they now assert. The Court of

Appeals in Adams v. Manown, 328 Md. 463 (1992), held the trustee, not the debtor, was the real

party in interest to bring a non-disclosed pre-petition claim, and the debtor, like Plaintiffs here,

had no standing to bring the claim. See also Bowie v. Rose Shanis Fin. Servs., LLC, 160 Md.

App. 227, 862 A.2d 1102 (2004) (Court affirmed that a potential claim was not abandoned by the

estate where debtor had not listed the claim on his schedules, thus, remained property of the

estate).

           Here, Plaintiffs’ claims are premised on the alleged pre-petition conduct of Defendants

regarding alleged advice to walk off the Project, which occurred in August 2016. See Compl. ¶¶



                                                   15
                Case 20-00149        Doc 3-1      Filed 05/08/20     Page 16 of 27



33-35. Plaintiffs filed their bankruptcy petitions on June 21, 2017 and August 11, 2017, well

after the Surety filed claims relating to the Project, and after the time that these Plaintiffs plainly

knew or should have known of any cause of action that existed as to Defendants. Accordingly,

any such claim belongs to the bankruptcy estates, and only the Chapter 7 Trustee has standing to

bring the claim.3

       In Miller, the Fourth Circuit held that an undisclosed cause of action which accrued

before the bankruptcy filing belonged to the estate, “render[ing] the bankruptcy trustee the only

person with standing to pursue it.” Miller v. Pac. Shore Funding, 92 F. App'x 933 (4th Cir.

2004). The Fourth Circuit dismissed the plaintiff’s claim, holding that the plaintiffs lacked

standing. This Court should do the same, where Sens Mechanical and Roy and Melanie Sens’

claims accrued well before their respective bankruptcy filings, yet they were not disclosed. By

seeking to amend their bankruptcy schedules to include this claim now, Plaintiffs’ concede they

were prepetition claims that are property of their bankruptcy estates. See Bankruptcy Docket

Sheets attached as Exhibits 24 and 25.

       In addition, on July 1, 2019, Defendants and Sens, Roy and Melanie Sens, and Sens

Mechanical entered into an agreement tolling the statute of limitations to December 1, 2019. See

Tolling Agreement attached hereto as Exhibit 26. Subsequently, these parties agreed to an

extension of the tolling agreement through March 1, 2020. Plaintiffs did not include the Chapter



3
  If a debtor “fails to list the cause of action as an asset of the estate in his schedules and this
property was not administered before the case was closed . . . the asset was not deemed
abandoned under §544 of the Bankruptcy Code at the time the case was closed. The cause of
action, therefore, remains property of the estate under §554(d).” In re Wilmoth, 412 B.R. 791
(Bankr. E.D. Va. 2009); see also Haydu v. Tidewater Cmty. College, 268 F. Supp. 3d 843,848
(E.D. Va. 2017) (“a debtor may be precluded from pursuing claims about which [he or she] was
aware of, but did not disclose during the bankruptcy proceedings”).


                                                  16
                Case 20-00149         Doc 3-1       Filed 05/08/20   Page 17 of 27



7 Trustee as a party to the tolling agreement, despite the fact that this claim arose prepetition, and

thus, the Trustee was the real party in interest.

       Accordingly, where the statute of limitations for claims belonging to the Trustee was not

extended through the tolling agreement, the Trustee remains bound by Maryland’s three year

statute of limitations which runs “from the date the alleged wrong was discovered or should have

been discovered.” See Poffenberger v. Risser, 290 Md. 631, 634-635 (1981) (discovery rule is

“clearly applicable to all cases involving professional malpractice”). The claims in this matter are

premised on alleged advice rendered by Defendants to walk off the Project, which occurred in

August 2016. At the latest, the claims were known, or should have been known when IOOC

made a claim on the bond, and the Surety entered into the takeover agreement with Whiting

Turner on November 22, 2016. The Complaint in this matter was filed on February 28, 2020.

Accordingly, where the Trustee is the real party in interest and no claims belonging to the

Trustee were preserved through the tolling agreement, the statute of limitations has run and the

claims are barred. Accordingly, this matter should be dismissed with prejudice.

       B.      Plaintiffs are Judicially Estopped from Bringing this Suit.

       Judicial estoppel is “a principle that precludes a party from taking a position in

subsequent action inconsistent with a position taken by him or her in a previous action.” Dashiell

v. Meeks, 396 Md. 149, 170 (2006). The doctrine of judicial estoppel “rests upon the principle

that a litigant should not be permitted to lead a court to find a fact one way and then contend in

another judicial proceeding that the same fact should be found otherwise.” Mathews v. Gary, 133

Md. App. 570, 579 (2000), aff’d on other grounds, 366 Md. 660 (2001) (quotation marks and

citations omitted). Judicial estoppel ensures “the integrity of the judicial process by prohibiting




                                                    17
                Case 20-00149       Doc 3-1    Filed 05/08/20     Page 18 of 27



parties from deliberately changing positions according to the exigencies of the moment[.]”

Gordon v. Posner, 142 Md. App. 399, 790 A.2d 675 (2002).

       As noted in Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778 (9th Cir. 2001),

judicial estoppel is used to “protect the integrity of the bankruptcy process.” Courts have

consistently held that parties are judicially estopped from “pursuing claims which [they] had

knowledge of, but did not disclose during bankruptcy proceedings, and that a discharge of debt,

by a bankruptcy court under these circumstances, is sufficient acceptance to provide a basis for

judicial acceptance.” Id.; see also USinternetworking, Inc. v. Gen. Growth Mgmt. (In re

USinternetworking, Inc.), 310 B.R. 274 (Bankr. D. Md. 2004) (Debtor’s failure to disclose cause

of action on bankruptcy schedules judicially estopped debtor from pursuing cause of action

following confirmation of Chapter 11 plan); In re Blair, 319 B.R. 420 (Bankr. D. Md. 2005)

(debtor could not escape estoppel effect of her prior inconsistent positions by belatedly amending

schedules to include legal malpractice claim). The Ninth Circuit stated that “[j]udicial estoppel

will be imposed when the debtor has knowledge of enough facts to know that a potential cause of

action exists during the pendency of the bankruptcy but fails to amend his schedules.” Hamilton,

270 F.3d at 785.4

       In Chaney Enters. Ltd. P'ship v. Windsor, 158 Md. App. 1, 854 A.2d 233 (2004) the

Court of Special Appeals recognized three factors to be considered in applying the doctrine of

judicial estoppel. Id. at 41. The present situation meets all three factors. The first factor is

“whether the party's later position is clearly inconsistent with its earlier position;” the second

factor is “whether the party succeeded in persuading the court in the earlier matter to accept its



4
 The Court of Appeals has also barred unscheduled claims under the “clean hands doctrine.”
Adams v. Manown, 328 Md. App. 463 (1992) (where a discharged debtor brought an
unscheduled claim, court held that the equitable doctrine of “unclean hands” barred the claim).
                                               18
                Case 20-00149        Doc 3-1     Filed 05/08/20     Page 19 of 27



position, so that judicial acceptance of the contrary position in the later matter would create the

perception that one of the courts had been misled” and the third factor is “whether the party

seeking to assert the inconsistent position in the later matter would derive an unfair advantage, or

would impose an unfair detriment on the other party, from being permitted to do so.” Id.

       Here, none of the schedules filed prior to the closure of the bankruptcy proceedings

identified any claim held by Plaintiffs against Defendants. These Plaintiffs made representations

to this Court through their bankruptcy schedules, signed under the penalties of perjury, that they

and Sens possessed no causes of action against Defendants, and that the value of Sens was $1.

The conduct of Mr. and Mrs. Sens is imputed to Sens by virtue of their positions with Sens.

These Plaintiffs benefited from those representations and obtained bankruptcy discharges.5 The

doctrine of judicial estoppel prevents Plaintiffs from benefiting from their “deliberately changing

positions according to the exigencies of the moment.” See Chaney Enterprises 158 Md. App. at

40. Defendants respectfully request that this Court find that Plaintiffs are judicially estopped

from asserting these claims, and dismiss all claims asserted by these Plaintiffs with prejudice.

II.    PLAINTIFFS CANNOT ESTABLISH THAT DEFENDANTS PROXIMATELY
       CAUSED THEIR ALLEGED DAMAGES

       Plaintiffs cannot show that Defendants proximately caused their alleged damages,

because, as a matter of law, Plaintiffs cannot demonstrate that they would have achieved a more

favorable result in the absence of the alleged negligence. In a legal malpractice action, a plaintiff

must allege and prove: “(1) the attorney’s employment, (2) the attorney’s neglect of a reasonable

duty, and (3) loss to the client proximately caused by that neglect of duty.” Fishow v. Simpson,



5
 Sens Mechanical had $12,210,921.85 in claims discharged without payment. See Ch.7 Trustee
Final Account attached hereto as Exhibit 27. Roy and Melanie Sens’ bankruptcy was deemed a
“no asset” bankruptcy, and eventually settled with their creditors for $64,402.50. See Order
Approving Settlement attached hereto as Exhibit 28.
                                                 19
                 Case 20-00149        Doc 3-1      Filed 05/08/20   Page 20 of 27



55 Md. App. 312 (1983); Williams & Connolly v. Brown, 84 Md. App. 640, 648 (1990). In this

matter, Plaintiffs are unable to prove the third required element as a matter of law.

        Maryland Courts have addressed the issue of proximate causation in attorney malpractice

cases, consistently holding that if the alleged negligence did not put the Plaintiff in a worse

position, then the alleged negligence was not the proximate cause of the harm. See Williams &

Connolly v. Brown, supra (attorney’s failure to timely record a deed of trust was not the

proximate cause of the plaintiff’s damages, since the plaintiff’s interest, which would have been

protected, was already subordinate to a tax lien on the property at issue, thus plaintiff would still

be in the same position notwithstanding alleged negligence); see also Thomas v. Bethea, 351 Md.

513 (1998); Catler v. Fox, 212 Md. App. 685 (2013) (Court held Plaintiff could not prove

proximate cause because a jury could not find “that it is more likely than not the plaintiffs could

have obtained a more favorable result . . . .”).

        Plaintiff alleges damages for loss of anticipated profits from completion of the Project

and due to the Surety’s claim against Plaintiffs. Compl ¶ 51. Similar to Catler, supra, Plaintiffs

cannot provide any explanation as to how their losses would have been stemmed or eliminated

even if Defendants’ alleged negligence did not occur. Sens was a sinking ship at the time of the

alleged negligence, subject to liquidated damages, accruing daily. This situation was solely a

result of Sens’s delay in completing the Project, waiver of defenses arising from IOOC’s failure

to provide plans and permits, and refusal to complete the Project due to economic considerations.

Given these undisputed facts, there can be no claim that Plaintiffs would have achieved a

different and better result.

        As Mr. Sens testified, Sens was expecting 8% profit on the Project (approximately $1.4

million). See Exhibit 1 at 160:10-16.When Sens left the job, over a million dollars in liquidated



                                                   20
                Case 20-00149        Doc 3-1     Filed 05/08/20    Page 21 of 27



damages had already been assessed, and Plaintiffs, solely due to their own actions, had no

defense against the assessed damages because Mr. Sens further testified that five days before

Sens walked off the job, he conceded to Barry Gosnell “it would be impossible for me to do this

job if you take over a million dollars from me” after Mr. Gosnell informed him that IOOC would

be enforcing the liquidated damages provision. See id. at 197:11-21.

       Additionally, if Sens had stayed on the job, they would have had to complete the job at

significant cost, where the work was riddled with defects, including fire code violations, which

cost millions of dollars to repair and complete.6 Indeed, testimony supports that the cost to repair

and complete the project by the replacement contractor was $16 million. See Exhibit 16 at No.

20. Accordingly, notwithstanding any alleged negligence, Sens is unable to demonstrate, as a

matter of law, that it could have achieved any more favorable outcome.

       Sens’s assertion that it would have been able to successfully resolve its issues with IOOC

without having to go out of business is unsupported, where Mr. Sens testified that it would be

“impossible” for Sens to finish the project in light of the liquidated damages. Given that five

days earlier Mr. Gosnell told Mr. Sens that he was going to continue to impose liquidated

damages, Sens had waived all defenses to their claims through Change Order 12, and the job

was, at that point, guaranteed to finish past the summer season, Sens was decidedly unable to

avoid the damages that it and its co-Plaintiffs incurred.

       For all of these reasons, Plaintiffs are unable to prove damages proximately caused by

alleged negligence by Defendants, and accordingly, Plaintiffs’ claims are barred.




6
 Defendants also note that prior to the Project, Sens had a negative net worth, negative working
capital, high bank debt, and no lines of credit. See Exhibit 6 at 11:10, 18:14-19.
                                                 21
                Case 20-00149       Doc 3-1     Filed 05/08/20     Page 22 of 27



III.   PLAINTIFFS’ CLAIMS ARE BARRED BY CONTRIBUTORY NEGLIGENCE.

       Plaintiffs’ repeated failures to protect their own interests, during the negotiation of the

Contract, the Amended Contract, and during the performance of the contract, caused the

damages which Plaintiffs now assert. These actions by Plaintiffs bar their claims in their entirety.

As set forth below, Sens, through its representatives Roy Sens and Dave Rainey, exhibited a

reckless disregard for the terms they agreed to with the Owner. Plaintiffs’ own negligence

resulted in the accrual of substantial liquidated damages and Sens’s waiver of any defenses

related to deficient or incomplete design documents as agreed in Change Order 12. In addition,

Sens, through its own faulty workmanship, significantly contributed to the amount of the bond

claim, and as a result, the damages claimed in this action.

       In Maryland, “[a] plaintiff who fails to exercise ordinary care for his own safety is

contributorily negligent and is barred from all recovery, regardless of the quantum of a

defendant’s primary negligence.” Harrison v. Montgomery Cty. Bd. of Educ., 295 Md. 442, 452

(1983) “Contributory negligence occurs when the injured party acts or fails to act in a manner

consistent with the knowledge or appreciation, actual or implied, of the danger involved.” See

MPJI-Cv 19:12; see also Campbell v. Montgomery Cty. Bd. of Educ., 73 Md. App. 54 (1987).

The Court of Appeals in Wegad v. Howard Street Jewelers, Inc., 326 Md. 409, 417 (1992) held

that, “the focus of contributory negligence defense is whether the Plaintiff took appropriate

precautions to protect his own interests.” “In measuring contributory negligence, the standard of

care imposed on a person for his or her own protection is that of a reasonable person under like

circumstances, and that a person’s conduct’ is to be judged in the light of all the relevant

knowledge which the person actually then had.” Kassama v. Magat, 368 Md. 113 (2002). “[T]o

be held contributorily negligent; a person must actually have been aware or should have



                                                22
                Case 20-00149       Doc 3-1     Filed 05/08/20     Page 23 of 27



appreciated the risks involved and then failed to exercise reasonable and ordinary care for his

own protection." Thus, “whether the plaintiff should have appreciated the risks or foreseen the

potential harm to himself becomes a central question in the analysis.” Wegand at 418.

       Here, Plaintiffs assert that Defendants’ were negligent in advising Sens to walk off the

job causing Sens to lose profits, business value of both Sens and Sens Mechanical, and income

and assets by Roy and Melanie Sens. See Compl. ¶ 51. However, the undisputed facts

demonstrate that it was in fact Plaintiffs’ own negligence that resulted in these damages.

       1. Sens Was Contributorily Negligent by Agreeing to Exhibit I and Change Order
          No. 12.

       As set forth above, Sens, without conferring with counsel, agreed to Exhibit I, which

stated that Sens acknowledged deficient and/or incomplete design documents, and that all work

necessary to implement the Project would be done at no additional expense to the Owner,

notwithstanding the deficiencies in design documents. Stated differently, Sens agreed to assume

all risks of additional cost and expense relating to the Project, without even seeing completed

design plans. Moreover, in June 2016, Sens agreed to Change Order 12 which reinforced the

language of Exhibit I, and under which Sens waived and released IOOC “from any and all

claims, demands, requests for additional time, … in any way connected with… alleged errors,

omissions or other deficiencies in the design documents supplied by the Owner.” See Exhibit 13.

       Mr. Lockhart, a construction professional with Whiting Turner, testified that “there is no

way any legitimate real thinking general contractor would sign off on Exhibit I. The only way it

could happen is if someone made a mistake… because he does not—he cannot physically do it.

If they agreed to Exhibit I knowingly, then they made a huge mistake.” See Deposition of Robert

Lockhart attached hereto as Exhibit 29 at 115:7-117:19; 137:16-19.




                                                23
                  Case 20-00149      Doc 3-1    Filed 05/08/20     Page 24 of 27



             a. Plaintiff Was Aware of the Danger Involved with Deficient Documents.

          Sens was formed in 2011, and has constructed multiple large hotel projects in the Ocean

City area including the Hampton Inn in Rehoboth Beach, Delaware. See Exhibit 1at 276:6-

266:15. Sens was aware of the importance of accurate and complete design documents and

drawings. However, at the time Sens signed the Amended Contract, including Exhibit I, they had

only been provided approximately thirty percent of the design documents. See id. at 130:20-21.

In general, when a contractor agrees to a “gross maximum price provision” such as Exhibit I,

“the documents are 100 percent complete.” Exhibit 18 at 61:21-62:2.

             b. Sens was Informed by Defendants that Change Order No. 12 Was
                Problematic

          Sens was expressly informed by Mr. Beach that it should not enter into Change Order 12.

After receiving a copy of the proposed Change Order 12, Mr. Beach warned Sens: “I am not

satisfied with the document. On my calendar 31 May was last Monday. What about the elephant

in the room, the missing plans, specs, and permits? No [liquidated damages] until a new

completion dates some reasonable time after receipt of missing documents and permits. No

waiver of Sens rights. Stop work until resolved. You are being played.” Exhibit 14 (emphasis

added).

          Despite this warning, and against the advice of counsel, Mr. Sens signed Change Order

12 on June 9, 2016, approximately 10 days after the new date of substantial completion. Mr.

Sens knew that Sens was not going to be able to finish the project by May 31, 2016, yet he still

signed the document, guaranteeing that liquidated damages would continue to be assessed. See

Exhibit 1 at 255:19-21; see also Conklin v. Hannoch Weisman, 145 N.J. 395 (1996) (if a client

or patient deliberately violates the professional's instructions with respect to self-care or

heedlessly enters a transaction regardless of any instructions on the part of the professional, the


                                                24
                  Case 20-00149        Doc 3-1     Filed 05/08/20      Page 25 of 27



trier of fact may find that there is no causal connection between the fault and the harm). Notably,

on August 2, 2016, in responding to allegations from Sens regarding defective or missing design

documents, IOOC cites Exhibit I and Change Order 12, and states that “every issue you

referenced existed prior to the effective date of Change Order Number 12” and is therefore,

waived. See Exhibit 5.

          It is clear from Plaintiffs’ actions in agreeing to the Project, and assuming all risk of cost

associated with unfinished design documents, and through execution of Change Order 12 against

the advice of Defendants, that Plaintiffs “(1) had knowledge of the risk of danger; (2)

appreciated that risk; and (3) voluntarily confronted the risk of danger.” S & S Oil, Inc. v.

Jackson, 428 Md. 621, 644 (2012). Accordingly, Plaintiffs are barred from recovery as a matter

of law.

          2. Sens, Through Its Own Negligence, Contributed to its Damages.

          After Whiting Turner took over the job, it discovered that Sens’s work on the Project was

negligent and deficient, which contributed significantly to the cost and work required to

complete the Project. Robert Saxman of Whiting Turner testified that “after having toured the

job, it was obvious to ourselves and to Richard Klein that there were extensive issues with the

construction of the project.” See Exhibit 18 at 39:11-16. As Whiting Turner began completion of

the project, “it became more and more clear, that the level of defect in construction was

extensive and some of it was hidden.” Id. at 65:8-11. The defects included extensive mechanical

issues, firestopping, concrete in the stairwells, and walls not wide enough to meet code. Id. at

42:10-44:5, 68:5-11, 78:10-14.

          In addition, “there were certainly parts of the work not done. The site work was largely

undone. There was lots of work on the pool. The whole exterior pool/tiki bar area had barely



                                                   25
                Case 20-00149       Doc 3-1     Filed 05/08/20     Page 26 of 27



started. There were issues in quality in drywall. There were issues in some of the concrete work

in the stairwells. [Whiting Turner] had been informed that the walls—the stairs were not wide

enough to meet code.” Id. at 43:6-43:14. The alleged “exorbitant costs” alleged by Plaintiffs in

the Complaint are a result of Plaintiffs’ own deficient construction work. See Compl. ¶ 35. For

example, due to the mechanical and ductwork issues, much of the lines had to be replaced. As a

result, “almost all the ceilings in the hallways had to be removed to access those lines and

reinsulate.” Exhibit 18 at 74:3-16 (Rob Sax Depo). As a result, an $18 million project that was

approximately 85-90 percent complete, cost the Surety close to $16 million to repair and

complete as a result of Sens’s defective construction. See Exhibit 16 at No. 20. Accordingly,

Plaintiffs’ negligence in the construction of the project and refusing to perform contributed

significantly to the amount of damages. Accordingly, their claims are barred by the doctrine of

contributory negligence.

                                        CONCLUSION

       For the reasons stated above, Defendants respectfully request that this Court dismiss the

Complaint, in its entirety, with prejudice. Alternatively, Defendants respectfully request that the

Court grant Court summary judgment in favor of the Defendants as to all claims.


Respectfully submitted,

/s/ Alvin I. Frederick                            /s/ Lauren E. Marini
Alvin I. Frederick (01429)                        Lauren E. Marini (30057)
ECCLESTON & WOLF, P.C.                            ECCLESTON & WOLF, P.C.
Baltimore-Washington Law Center                   Baltimore-Washington Law Center
7240 Parkway Drive, 4th Floor                     7240 Parkway Drive, 4th Floor
Hanover, MD 21076-1378                            Hanover, MD 21076-1378
(410) 752-7474                                    (410) 752-7474
(410) 752-0611 (fax)                              (410) 752-0611 (fax)
E-mail: frederick@ewmd.com                        E-mail: marini@ewmd.com
Attorney for Defendants                           Attorney for Defendants



                                                26
              Case 20-00149     Doc 3-1     Filed 05/08/20   Page 27 of 27




/s/ Kevin G. Hroblak
Kevin G. Hroblak (26180)
WHITEFORD TAYLOR PRESTON L.L.P.
7 St. Paul Street
Baltimore, MD 21202
(410) 347-9405(phone)
(410) 223-4305 (fax)
E-mail: khroblak@wtplaw.com
Attorney for Defendants



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 8th day of May, 2020, copies of the foregoing

Memorandum of Law in Support of Defendants’ Motion to Dismiss, or in the Alternative,

Motion for Summary Judgment was served by the Court’s ECF System to:


                             Christopher G. Hoge, Esquire
                             1211 Connecticut Avenue, NW
                             Suite 300
                             Washington, DC 20036
                             Counsel for Plaintiffs

                             Wes P. Henderson, Esquire
                             Patrick D. Gardiner, Esquire
                             Henderson Law, LLC
                             2127 Espey Court
                             Suite 204
                             Crofton, MD 21114
                             Counsel for Plaintiffs



                                                 /s/Lauren E. Marini
                                                 Lauren E. Marini (30057)




                                            27
